Citation Nr: 0914753	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  04-38 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, claimed as secondary to a low back disorder.


WITNESSES AT HEARING ON APPEAL

Veteran and A.F.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1976 to February 1979.

This claim is on appeal from the Reno, Nevada, Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in May 2005.  A transcript of the hearing is of record.

In February 2007, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

The Board notes that the Veteran also perfected an appeal as 
to the issues of entitlement to service connection for a low 
back disorder and depression.  During the pendency of the 
appeal, by a rating decision in September 2008, the RO 
granted the Veteran's claims of service connection for a low 
back disorder and depression, and assigned disability ratings 
of 20 percent and 100 percent, respectively.  The Veteran has 
not expressed disagreement with the ratings or the effective 
dates of the grant of service connection, and thus these 
issues are not on appeal.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).


FINDINGS OF FACT

In June 2008, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran, 
that he was withdrawing his appeal on the claim of service 
connection for a gastrointestinal disorder, claimed as 
secondary to a low back disorder.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal of 
the claim of service connection for a gastrointestinal 
disorder, claimed as secondary to a low back disorder, have 
been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the Veteran or by his authorized 
representative.  38 C.F.R. § 20.204.

In June 2008, the Board received, via facsimile, written 
correspondence from the Veteran indicating his desire to 
withdraw his pending appeal of the claim of service 
connection for a gastrointestinal disorder, claimed as 
secondary to a low back disorder.  Following the issuance of 
a supplemental statement of the case in January 2009, the 
Veteran reiterated his desire to withdraw his pending appeal 
of the claim of service connection for a gastrointestinal 
disorder, by correspondence received in March 2009.  

Accordingly, the Board does not have appellate jurisdiction 
to review the claim.


ORDER

The appeal of the claim of service connection for a 
gastrointestinal disorder, claimed as secondary to a low back 
disorder, is dismissed.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


